Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/05/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages, filed 7/05/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Specifically, the amendments overcome the prior art because Hannuksela US 2018/0167613 A1 does not disclose non-overlapping subpictures (subpictures which are not enclaves/exclaves of one another).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the newly found prior art, Ouedraogo, US 2022/0217355 A1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouedraogo, US 2022/0217355 A1.

Regarding claim 8, Ouedraogo discloses: a computer system comprising:
one or more computer-readable non-transitory storage media configured to store computer program code ([0263]-[0264] discloses memory 1002 for storing executable code according to the invention, as well as ROM 1003 for storing programs for implementing the invention.); and
one or more computer processors configured to access the computer program code stored in the one or more computer-readable non-transitory storage media and operate as instructed by the computer program code (See “central processing unit 1001” of figure 10, as disclosed in [0262].), the computer program code comprising:
receiving code configured to cause the one or more computer processors to receive video information corresponding to one or more subpictures within a picture (With respect to figure 4, an encoding process for encoding subpictures of a video is disclosed in step 400, by selecting regions to be extracted.  As disclosed in [0106], last 4 lines, identifiers are selected for each region of interest (subpictures), during the process.);
identifying code configured to cause the one or more computer processors to identify a first subpicture from among the one or more subpictures (See [0118], disclosing identifying subpictures);
first encoding code configured to cause the one or more computer processors to encode the first subpicture in a high quality mode (In figure 1a subpicture 3 is a identified as a choice for high quality encoding.); and
outputting the first encoded subpicture, and a video parameter set including an output layer set corresponding to the first encoded subpicture ([0136] discloses describing the different layers of sub-picture partitioning, when using sub-picture partitioning, in a Video Parameter Set (VPS).), the output layer set including an output layer of the first encoded subpicture ([0136] discloses outputting subpicture layer identifiers, for instance in VPS or DPS NAL units) and a subpicture identifier of the first encoded subpicture in the output layer ([0135] discloses outputting sub_pic_id[i] syntax; note as disclosed in [0136] that such syntax (“decoding layout”, e.g. sub_pic_offset, etc) may be placed in VPS for layer encoding, rather than in SPS.),
wherein subpictures in the output layer are non-overlapping (As shown in figure 2b, a frame is divided into a plurality of non-overlapping tiles (subpictures), such as 205 and 206 ([0127]), which can be grouped into non-overlapping slices.).

Regarding claim 9, Ouedraogo discloses: the computer system of claim 8, further comprising second encoding code configured to cause the one or more computer processors to encode one or more other subpictures from among the one or more subpictures in a low quality mode (As disclosed with respect to figures 1a and 1b, subpictures of a frame 100 can, in the context of the invention, be encoded at different quality levels.).

Regarding claim 10, Ouedraogo discloses: the computer system of claim 9, wherein the outputting code is configured to the cause the one or more computer processors to outputting the first encoded subpicture and the encoded one or more other subpictures (Step 404 in figure 4, as disclosed in [0164], discloses generating new parameter sets for a bitstream that has been divided into independent subpictures.), and the output layer set.

Regarding claim 11, Ouedraogo discloses: the computer system of claim 10, wherein the output layer set comprises one or more output layers corresponding to the encoded one or more other subpictures ([0136] discloses having layer identifiers for each layer, corresponding to a coded sub picture layer, per [0128].) and, for each of the one or more output layers, subpicture identifiers of the encoded one or more other subpictures in the output layer ([0136] discloses that the decoding layout of different subpicture layers within a larger frame can be described in a VPS, when using sub picture layer partitioning (described in [0128]).  Thus the syntax disclosed in the table in [0133], such as the sub_pic_id[i] (See [0135]), which is a subpicture identifier, may be encoded in a VPS instead of in an SPS.).

Method claims 1-4 are drawn to the method of using the corresponding apparatus claimed in claims 8-11, respectively.  Therefore method claims 1-4 correspond respectively to apparatus claims 8-11, and are rejected for the same reasons of anticipation as used above.

Regarding claim 16, Ouedraogo discloses: a non-transitory computer readable medium storing a computer program (See [0105]) configured to cause one or more computer processors to at least:
receive video information corresponding to one or more subpictures within a picture (With respect to figure 4, an encoding process for encoding subpictures of a video is disclosed in step 400, by selecting regions to be extracted.  As disclosed in [0106], last 4 lines, identifiers are selected for each region of interest (subpictures), during the process.);
identify a first subpicture from among the one or more subpictures (See [0118], disclosing identifying subpictures);
encode the first subpicture in a high quality mode (In figure 1a subpicture 3 is a identified as a choice for high quality encoding.); and
output the first encoded subpicture, and a video parameter set including an output layer set corresponding to the first encoded subpicture ([0136] discloses describing the different layers of sub-picture partitioning, when using sub-picture partitioning, in a Video Parameter Set (VPS).), the output layer set including an output layer of the first encoded subpicture ([0136] discloses outputting subpicture layer identifiers, for instance in VPS or DPS NAL units) and a subpicture identifier of the first encoded subpicture in the output layer ([0135] discloses outputting sub_pic_id[i] syntax; note as disclosed in [0136] that such syntax (“decoding layout”, e.g. sub_pic_offset, etc) may be placed in VPS for layer encoding, rather than in SPS.),
wherein subpictures in the output layer are non-overlapping (As shown in figure 2b, a frame is divided into a plurality of non-overlapping tiles (subpictures), such as 205 and 206 ([0127]), which can be grouped into non-overlapping slices.).

Regarding claim 16, Ouedraogo discloses: the non-transitory computer readable medium of claim 15, further comprising second encoding code configured to cause the one or more computer processors to encode one or more other subpictures from among the one or more subpictures in a low quality mode (As disclosed with respect to figures 1a and 1b, subpictures of a frame 100 can, in the context of the invention, be encoded at different quality levels.).

Regarding claim 17, Ouedraogo discloses: the non-transitory computer readable medium of claim 16, wherein the computer program is further configured to cause the one or more computer processors to outputting the first encoded subpicture and the encoded one or more other subpictures (Step 404 in figure 4, as disclosed in [0164], discloses generating new parameter sets for a bitstream that has been divided into independent subpictures.), and the output layer set.

Regarding claim 18, Ouedraogo discloses: the non-transitory computer readable medium of claim 17, wherein the output layer set comprises one or more output layers corresponding to the encoded one or more other subpictures ([0136] discloses having layer identifiers for each layer, corresponding to a coded sub picture layer, per [0128].) and, for each of the one or more output layers, subpicture identifiers of the encoded one or more other subpictures in the output layer ([0136] discloses that the decoding layout of different subpicture layers within a larger frame can be described in a VPS, when using sub picture layer partitioning (described in [0128]).  Thus the syntax disclosed in the table in [0133], such as the sub_pic_id[i] (See [0135]), which is a subpicture identifier, may be encoded in a VPS instead of in an SPS.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ouedraogo, in further view of Hannuksela, US 2015/0312580 A1, hereafter “Hannuksela ‘580”.

Regarding claim 12, the Ouedraogo discloses the limitations of claim 11, upon which depends claim 12.  Ouedraogo does not disclose: the computer system of claim 11, wherein a flag indicates whether subpicture identification values are present in each of the one or more output layers.
However, in an analogous art directed to scalable video encoding with region of interest scalability, Hannuksela ‘580 discloses that an encoder may indicate in sequence level syntax structures, such as a Video parameter Set (flag), whether temporalId values for coded pictures are aligned across layers or not ([0467]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include in the coded video stream of Ouedraogo, a flag in VPS, or elsewhere, indicating whether temporal alignment exists between the first and second layer video streams, as indicated in Hannuksela ‘580, because this information would enable the encoder to choose different syntax or otherwise performance inter-layer reference candidate list construction depending on whether alignment exists or not, thereby facilitating inter-layer prediction (Hannuksela ‘580 [0467]-[0468]).

Regarding claim 19, the Ouedraogo discloses the limitations of claim 18, upon which depends claim 19.  Ouedraogo does not disclose: the computer readable medium of claim 18, wherein a flag indicates whether subpicture partitions are aligned across the one or more output layers.
However, in an analogous art directed to scalable video encoding with region of interest scalability, Hannuksela ‘580 discloses that an encoder may indicate in sequence level syntax structures, such as a Video parameter Set (flag), whether temporalId values for coded pictures are aligned across layers or not ([0467]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include in the coded video stream of Ouedraogo, a flag in VPS, or elsewhere, indicating whether temporal alignment exists between the first and second layer video streams, as indicated in Hannuksela ‘580, because this information would enable the encoder to choose different syntax or otherwise performance inter-layer reference candidate list construction depending on whether alignment exists or not, thereby facilitating inter-layer prediction (Hannuksela ‘580 [0467]-[0468]).

Method claim 5 is drawn to the method of using the corresponding apparatus claimed in claim 12.  Therefore method claim 5 corresponds to apparatus claim 12 and is rejected for the same reasons of obviousness as used above.

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouedraogo, in further view of Chang, US 2021/0092449 A1.

Regarding claim 13, Ouedraogo discloses the limitations of claim 11, upon which depends claim 13.  Ouedraogo does not disclose: the computer system of claim 11, wherein a flag indicates whether subpicture identification values are present in each of the one or more output layers.
However Chang discloses in an analogous art that a first syntax element indicates a number of subpictures within a picture, and further discloses a subpics_present_flag which may be equal to 0, indicating the absence of subpictures.
It would have been obvious to one having ordinary skill in the before the time of the applicant’s effective filing date to modify Ouedraogo to incorporate subpicture identification syntax, as suggested by Chang, for each of the first and second layer sub-picture channels, in order to assist a video decoder in determine how to handle subpictures in the received steams, for example how to extract a subpicture from a picture (Chang [0119]).
	Regarding claim 14, the combination of Ouedraogo, in view of Chang discloses the limitations of claim 13, upon which depends claim 14.  This combination, specifically Chang, further discloses: the computer of claim 13, further comprising outputting code configured to cause the one or more processors to output the subpicture identification values present in each output layer of each output layer set ([0128] discloses a further second syntax is encoded that uniquely identifies a particular sub-picture).

Regarding claim 20, Ouedraogo discloses the limitations of claim 18, upon which depends claim 20.  Ouedraogo does not disclose: the computer readable medium of claim 18, wherein a flag indicates whether subpicture identification values are present in each of the one or more output layers.
However Chang discloses in an analogous art that a first syntax element indicates a number of subpictures within a picture, and further discloses a subpics_present_flag which may be equal to 0, indicating the absence of subpictures.
It would have been obvious to one having ordinary skill in the before the time of the applicant’s effective filing date to modify Hannuksela to incorporate subpicture identification syntax, as suggested by Chang, for each of the first and second layer sub-picture channels, in order to assist a video decoder in determine how to handle subpictures in the received steams, for example how to extract a subpicture from a picture (Chang [0119]).

Method claims 6 and 7 are drawn to the method of using the corresponding apparatus claimed in claims 13 and 14, respectively.  Therefore method claims 6 and 7 correspond respectively to apparatus claims 13 and 14, and are rejected for the same reasons of obviousness as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425